DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2017/035913 filed 10/3/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2016-227301 filed 11/22/2016, which papers have been placed of record in the file.  
Claims 1-14 are pending. 


Statement of Reasons of Allowance

The present claims are allowable over the closest prior art or Rous et al. (US 6,429,246), herein “Rous”, for the following reasons:
Rous is directed to a flame retardant resin composition comprising:
A base resin composed to polyethylene and an acid modified polyolefin of a maleic anhydride grafted polypropylene (see col. 3 ll. 60 “maleic anhydride grafted PP”);
a silicone oil or rubber, a fatty acid compound (see claims 1-2 of Rous).
	Rous mentions a mixture of high density polyethylene (HDPE) and low density polyethylene (LLDPE) 

	The fatty acid containing compound of Mg stearate is added in an amount of 3-8 parts relative to 100 parts of the base resin in mixing example II (col. 4 ll. 15-31 Rous).
However, the claimed blend of high, medium, and low density polyethylene is not mentioned. Further, a hindered amine composed of a first hindered amine and a second hindered amine is not mentioned. 
Therefore, Rous does not suggest alone, or in combination, the claimed invention. The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention. 

The present claims are allowable over the closest prior art of Iwata (US 2019/0023989), herein “Iwata” (Iwata is a US equivalent of JP 5852179), for the following reasons: 
Iwata is directed to a flame retardant composition comprising:
A base resin, wherein suitable resins include polyethylene and a modified polyolefin ([0044])
	a silicone compound ([0048]
a fatty acid containing compound. 


The present claims are allowable over the closest prior art, herein “Harris”, for the following reasons:
Harris is directed to a polyethylene blend suitable for use in cable or wire insulation ([0041] Harris) comprising a blend of polyethylene. However, a polyethylene including a high, medium, and low density polyethylene as claimed is not mentioned. In particular, a low density polyethylene having a density of 864 to 914 kg/m3 is not mentioned. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768